 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR.                           No. 2:21-cv-00141-TLN-CKD
12                       Plaintiffs,
13           v.                                        ORDER
14    FEDERAL BUREAU OF
      INVESTIGATION,
15
                         Defendant.
16

17

18          Plaintiff Shannon O. Murphy, Sr. (“Plaintiff”) is an individual proceeding pro se in the

19   instant action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On May 12, 2021, the magistrate judge filed findings and recommendations herein which

22   contained notice that any objections to the findings and recommendations were to be filed within

23   fourteen days. (ECF No. 4.) Plaintiff has not filed timely objections to the findings and

24   recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed May 12, 2021 (ECF No. 4), are ADOPTED

 5              IN FULL;

 6          2. This action is DISMISSED for lack of subject matter jurisdiction, failure to state a

 7              claim and failure to prosecute, see Fed. R. Civ. P. 41(b); and

 8          3. The Clerk’s office is directed to close this case.

 9          IT IS SO ORDERED.

10   DATE: July 7, 2021

11

12

13                                                     Troy L. Nunley
                                                       United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
